Citation Nr: 0103179	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for arteriosclerotic heart 
disease.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, and from November 17 to December 5, 1990.  He also had 
additional National Guard service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefit sought on 
appeal was denied.

The veteran was afforded a hearing before a Veterans Law 
Judge sitting at the Montgomery RO in October 2000.  At the 
hearing, the veteran stated that he would submit additional 
evidence; however, more than eight weeks have passed, the VA 
has not received that evidence, and the Board has elected to 
proceed.


FINDINGS OF FACT

1.  Entitlement to service connection for arteriosclerotic 
heart disease was denied by the RO by means of a rating 
decision dated March 1996.  The veteran was notified of that 
decision in April 1996, and of appellate procedures, but he 
did not perfect an appeal within the one-year time period.

2.  Evidence connecting arteriosclerotic heart disease to 
service has not been received since the RO's March 1996 
decision.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, wherein service 
connection for arteriosclerotic heart disease was denied, is 
final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. 
§§ 20.302, 20.1103 (2000).


2.  The evidence received subsequent to the RO's March 1996 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
arteriosclerotic heart disease.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, we note that the veteran indicated 
at his personal hearing that he had additional new evidence 
to submit.  However, as no evidence has been received, the 
claim to reopen will be reviewed on the submissions received 
prior to the hearing.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  See generally, Elkins v. 
West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be 

considered in order to fairly decide the merits of the claim, 
by itself or in connection with evidence previously 
assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  Active military service 
includes active duty, any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).

A rating decision dated March 1996 shows that the claim for 
arteriosclerotic heart disease was denied on the basis that 
the veteran's arteriosclerotic heart disease existed prior to 
service, and was not aggravated by service.  That decision 
considered the veteran's service medical records, including a 
physical profile dated November 1990 which shows that he was 
assessed with coronary artery disease [CAD], a 
hospitalization summary dated from February to March 1989, 
hospitalization records dated August 1994 showing the 
veteran's current diagnosis, and a statement dated November 
1995.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
March 1996 decision sufficient to reopen the claim.  

The veteran has submitted copies of his SMRs, including his 
November 1990 profile, noting that he had CAD.  This evidence 
is not new, in that it duplicates evidence on file when the 
March 1996 decision was made.

The veteran has also submitted a letter, dated January 1997, 
from his private physician re-stating his diagnosis, and the 
treatment he received in August 1994.  A lay statement dated 
March 1999 recounts the events that occurred during his 
service.  However, this information is also not new.

First, the January 1997 letter duplicates evidence already on 
file, the veteran's diagnosis, and does not present any new 
information.  Second, the lay statement also repeats 
information already of record in the veteran's SMRs.  Thus, 
this evidence is not new by definition.   

Because the March 1996 RO decision is a final decision, it 
will only be reopened, and the entire evidence of record will 
only again be considered, if "new and material" evidence is 
submitted.  For the above reasons, we find that the recently 
submitted evidence is not new.  Of course, if the veteran 
were to submit evidence that is both new, in that it presents 
new information, and if it were to be material to the claim, 
his claim could be reviewed at that date.  

Therefore, the claim that new and material evidence has been 
submitted sufficient to reopen the claim for arteriosclerotic 
heart disease must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

A claim that new and material evidence sufficient to reopen a 
claim for arteriosclerotic heart disease has been submitted 
is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

